89 F.3d 840
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Roosevelt HOLMES, Petitioner-Appellant,v.James A. GAMMON, Respondent-Appellee.
No. 95-2403.
United States Court of Appeals, Eighth Circuit.
Submitted April 10, 1996.Filed July 1, 1996.

Before WOLLMAN, JOHN R. GIBSON, and HANSEN, Circuit Judges.
PER CURIAM.


1
Roosevelt Holmes appeals from a final judgment of the district court1 dismissing with prejudice his 28 U.S.C. § 2254 habeas corpus petition.   The magistrate judge to whom this case was referred recommended dismissing the petition on the basis that Holmes' first ground for relief was successive, that the second and third grounds for relief were abusive, and that Holmes had failed to establish cause and prejudice or actual innocence to overcome these procedural deficiencies.   The district court adopted the magistrate judge's opinion in its entirety and dismissed Holmes' petition.


2
Although Holmes' court-appointed attorney filed an appellate brief, Holmes subsequently filed a motion to dismiss his counsel's brief and submitted a pro se appellate brief.   At oral argument, we permitted Holmes' court-appointed counsel to argue the points outlined in the pro se brief.   We deny Holmes' pro se motion to strike the brief filed by his counsel.


3
After carefully reviewing the record, we conclude that the district court properly dismissed Holmes' habeas corpus petition for the reasons set forth in the magistrate judge's well-reasoned opinion as adopted by the district court.   As no error in fact or law appears, we accordingly, affirm the judgment of the district court.   See 8th Cir.  R. 47B.



1
 The Honorable Edward L. Filippine, United States District Judge for the Eastern District of Missouri, adopting the report and recommendation of the Honorable Frederick R. Buckles, United States Magistrate Judge for the Eastern District of Missouri